DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the limitation “a fixing means” is interpreted in view of the above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2017/0036203).
Regarding claims 1-2, Le provides in figure 1a a device (title/abstract) comprising:
A tubule (10 with tubule 16, 22);
A negative pressure storage chamber (18); and
A fixing means directly disposed on an outer surface of the tubule in the form of a mechanism capable of snap fit (46) wherein the fixing means is disposed on the tubule 
Wherein the opening of the tubule (draw opening 38) and the fixing means are disposed on a same side of the negative pressure storage chamber (see figure 1a).
The unit of Le is capable of performing the suction operations and capable of being fixed to a centrifuge as claimed.
Le does not expressly provide that the fixing means (46) is removable.  However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Le to provide the means (46) as being removable for the purpose of allowing for the means to be re-located to alternate positions on the tubule so as to provide for an adjustable volume measurement and indicating line so that a user may pre-calibrate the particular volume drawn up based on process requirements.  The removable character of the instant claimed element has not been established as having any particular criticality or providing an unexpected benefit or result.  See also MPEP 2144.04 C, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Regarding claim 4, Le further provides use of elastic materials in forming the pipet including the bulb ([0047]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2017/0036203) in view of Kwak (US 2014/0186235).
Regarding claim 9, Le provides all limitations set forth above.  Le does not expressly provide for an i.d. of the tubule or the specific ratio of cross sectional area of the negative pressure chamber to tubule.
Kwak discloses pipettes including a chamber and tube (title/abstract) and further provides the bulb (negative pressure chamber) diameters of 0.7cm (7mm) ([0083]), and the tubule having a diameter of 0.2cm (2mm) ([0085]).  Kwak further provides these embodiments used together (see claims 14 and 16 for example. 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have looked to Kwak to provide exemplary pipette tubule and bulb dimensions for the purpose of providing a suitably sized pipette configuration to achieve expected results of adequately and accurately pipetting without liquid loss.  Additionally, one of ordinary skill in the art would have been led to Kwak so as to define the parameters and dimensions of a pipette in the routine course of accomplishing the system of Le as the ordinary artisan would require suitable pipette dimensions.  As per the particular ratio of areas, the dimensions above provide approximately a ratio of 12 times.
Regarding claim 10, Le as illustrated in the figures describes the tubule (16/22 formed of pipet 10) and the negative pressure chamber (18) as formed integrally (see figures).  Le does not expressly provide the elements to be translucent or transparent.

It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have made the entire device clear or translucent as taught by Kwak for the purpose of allowing for casual observation of sampling to avoid overflowing.  Furthermore, one having ordinary skill in the art at the time of the filing of the invention would have recognized and understood the common knowledge in the art, in particular with blood samples, of using clear sampling containers in order to see amount sampled as well as to verify separation and sample condition.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2017/0036203) in view of Stanfield (USP 3,741,732).
Regarding claims 1-2, Le provides in figure 1a a device (title/abstract) comprising:
A tubule (10 with tubule 16, 22);
A negative pressure storage chamber (18); and
Wherein the opening of the tubule (draw opening 38) and the fixing means are disposed on a same side of the negative pressure storage chamber (see figure 1a).
The unit of Le is capable of performing the suction operations and capable of being fixed to a centrifuge as claimed.
Le does not expressly provide for a removable or detachably disposed fixing means on the tubule.

It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Le to utilize a detachable holder on the pipette tubule as taught by Stanfield for the purpose of providing for a suitable mechanism to facilitate operator visibility and operator grasping of the pipette.
Regarding claim 4, Le further provides use of elastic materials in forming the pipet including the bulb ([0047]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2017/0036203) in view of Stanfield (USP 3,741,732) and further in view of Kwak (US 2014/0186235).
Regarding claim 9, Le provides all limitations set forth above.  Le does not expressly provide for an i.d. of the tubule or the specific ratio of cross sectional area of the negative pressure chamber to tubule.
Kwak discloses pipettes including a chamber and tube (title/abstract) and further provides the bulb (negative pressure chamber) diameters of 0.7cm (7mm) ([0083]), and 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have looked to Kwak to provide exemplary pipette tubule and bulb dimensions for the purpose of providing a suitably sized pipette configuration to achieve expected results of adequately and accurately pipetting without liquid loss.  Additionally, one of ordinary skill in the art would have been led to Kwak so as to define the parameters and dimensions of a pipette in the routine course of accomplishing the system of Le as the ordinary artisan would require suitable pipette dimensions.  As per the particular ratio of areas, the dimensions above provide approximately a ratio of 12 times.
Regarding claim 10, Le as illustrated in the figures describes the tubule (16/22 formed of pipet 10) and the negative pressure chamber (18) as formed integrally (see figures).  Le does not expressly provide the elements to be translucent or transparent.
Kwak discloses pipettes including a chamber and tube (title/abstract) and further describes that the entire pipette can be formed of a clear or translucent material so as to limit the extent of overflow ([0118]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have made the entire device clear or translucent as taught by Kwak for the purpose of allowing for casual observation of sampling to avoid overflowing.  Furthermore, one having ordinary skill in the art at the time of the filing of the invention would have recognized and understood the common knowledge in the art, .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant argues Le’s 46 is merely a volume indicating element, is not capable of acting as a fixing means, and that it is not provided in a removable manner.  Further Applicant notes that the element is a printed indicia.  
This is not found to be persuasive.  With regards to function of the Le rib (46), there is no evidence of the record that Le is incapable of operating and performing the functions claimed.  The element 46 is capable of interacting with an appropriately designed centrifuge.  The centrifuge has not been claimed as part of the invention.  That the elements of Le have other disclosed functions does not disparage their capability of performing the claimed functions.  Apparatus claims cover what a device is, not what a device does.  See also MPEP 2114 II.  With respect to removable, see new rejection under 103 above with respect to Le.  With respect to printed indicia, the element (46) as cited in the rejection is clearly more than just a printed indicia.  Le describes it at [0038] as an annular ring and as illustrated for instance in figure 1a, it is a 3-dimensional element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796